Name: Commission Regulation (EEC) No 902/80 of 14 April 1980 amending for the fifth time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97/20 Official Journal of the European Communities 15. 4. 80 COMMISSION REGULATION (EEC) No 902/80 of 14 April 1980 amending for the fifth time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifica ­ tions of that procedure whereas, in the case of the simplified procedures for the carriage of goods by rail provided for in Regula ­ tion (EEC) No 223/77, it has proved necessary, so as to ensure proper control, to indicate on three copies of the documents used in these cases that the goods are moving under the external Community transit procedure ; Whereas the railway authorities have combined together to constitute joint transport undertakings engaging in the international carriage of large containers and using for this purpose a document known as a 'Transfer Note', which covers the entire journey even where the latter includes parts covered by means other than rail ; Whereas this situation allows the extension to the carriage of goods by means of large containers of the simplified procedures at present available when goods are transported wholly by rail , the railway administra ­ tions acting as principals for the movements in ques ­ tion ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), as amended by Regulation (EEC) No 983/79 (2), and in particular Article 57 thereof, Whereas Commission Regulation (EEC) No 223/77 (3), as last amended by Regulation (EEC) No 137/80 (4), contains provisions as to forms and their use in the Community transit procedure ; Whereas it is necessary to amend these provisions to allow these forms to be prepared and completed by modern reproduction techniques ; Whereas, in addition, there is a need to introduce a procedure for dividing the Control Copy T No 5 in cases where a consignment of goods accompanied by such a document is divided in such a way that its parts are consigned to different destinations ; Whereas Article 17 of Regulation (EEC) No 223/77 stipulates that the guarantor must be informed of the non-discharge of a Community transit document within nine months from the date of issue thereof ; Whereas the second paragraph of Article 35 of Regula ­ tion (EEC) No 222/77, which provides for the guarantor to be released from his obligations 12 months following the date of registration of a transit declaration where he has not been notified of non-dis ­ charge of the T document, adequately defines the obli ­ gations of the office of departure as to the period for giving such notification ; Whereas the two different periods laid down in these provisions have led to difficulties of interpretation and it is therefore neither necessary nor desirable to retain Article 17 of Regulation (EEC) No 223/77 ; Whereas this extension makes it necessary to amend Article 9 of Regulation (EEC) No 223/77 ; Whereas it has proved possible to simplify substan ­ tially the customs clearance of motorized road vehi ­ cles in free circulation in the Community by not requiring in the case of those vehicles the production of the document used to prove their Community status but by making use for this purpose of the evidence provided by their registration particulars ; Whereas motorized road vehicles registered in Member States can be identified and their Commu ­ nity status satisfactorily established and this makes possible , in their case, the simplification of the Community transit formalities when they are being returned to the Member State in which they are regis ­ tered by means other than their own power ; ( i ) OJ No L 38, 9 . 2. 1977, p. 1 . 0 OJ No L 123, 19 . 5 . 1979, p. 1 . (') OJ No L 38 , 9 . 2 . 1977 , p. 20 . 4 OJ No L 18 , 24 . 1 . 1980, p. 13 . 15 . 4. 80 Official Journal of the European Communities No L 97/21 Whereas the possibility of easily identifying packings being returned empty after use and of being satisfied as to their Community status makes possible a similar simplification of the Community transit formalities in their case ; Whereas Regulation (EEC) No 223/77 should there ­ fore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee, the number of the container containing the goods. 2. For operations beginning within the Community comprising at the same time goods referred to in Article 1 (2) and (3) of Regulation (EEC) No 222/77, separate loading lists shall be used ; in the case of goods carried in large containers under cover of Community Transit Transfer Notes, such separate lists shall be completed for each large container which contains both categories of goods . The serial numbers of the loading lists relating to the goods referred to in Article 1 (2) of the aforesaid Regula ­ tion shall be inserted either in box 25 of the Inter ­ national Consignment Note or in the box for the description of goods of the Community Transit Transfer Note .' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 223/77 is hereby amended as follows : 1 . A new Article as follows is inserted after Article 2 : 3 . A new Article as follows is inserted after Article 13 : 'Article 13 a 1 . The customs authorities of the Member States may, as an exceptional measure, permit that, in the case of a consignment of goods accom ­ panied by a Control Copy T No 5, such consign ­ ment and the Control Copy T No 5 be divided before the completion of the procedure for which the form has been issued. Consignments resulting from such division may not themselves be further divided . 'Article 2a Each Member State may allow : (a) Community transit declaration forms to be completed by a process of reproduction instead of in typescript or manuscript ; (b) Community transit declaration forms to be produced and completed simultaneously by reproduction, provided that the provisions of Articles 1 and 2 as regards the specimens, the paper, the size, the language used, the legi ­ bility, the prohobition of erasures and altera ­ tions and as regards amendments are strictly observed.' 2. Article 9 is replaced by the following : 'Article 9 1 . Where the provisions of Articles 36 to 53 operate, the provisions of Articles 5 (2), 6, 7 and 8 shall apply to loading lists which accompany the International Consignment Note or the Commu ­ nity Transit Transfer Note. In the former case, the number of such lists shall be shown in box 32 of the International Consignment Note ; in the latter case, the number of such lists shall be shown in the box for particulars of accompanying documents of the Community Transit Transfer Note. In addition, the loading list must include the wagon number to which the International Consignment Note refers or, where appropriate, 2 . The provisions of paragraph 1 are without prejudice to the application of Community measures to products from intervention which are to be subjected to control of use and/or destina ­ tion and which are processed in another Member State before being put to their final use or reaching their final destination . 3 . The division referred to in paragraph 1 shall be carried out under the conditions set out in paragraphs 4 to 7 below. Member States need not apply these conditions in cases where all the consignments which result from the division are to be put to their final use or are to reach their final destination in the Member State where the division takes place . 4. The office at which the division takes place shall issue, in accordance with the provisions of Article 11 , an extract Control Copy T No 5 for each part of the divided consignment, using for this purpose a Control Copy T No 5 . Each extract No L 97/22 Official Journal of the European Communities 15 . 4 . 80 shall contain the additional information shown on the initial Control Copy T No 5 and give in these particulars the net weight of the goods to which that extract applies. Each extract must show in box 106 the registration number, date and office and country of issue of the initial Control Copy T No 5, using one of the following forms of wording :  Extract of Control Copy : , (Number, date, office and country of issue)  Udskrift af kontroleksemplar : (nummer, dato, udstedende toldsted og land)  Auszug aus dem Kontrollexemplar : (Nummer, Datum , ausstellende Zollstelle und Land)  Extrait de 1 exemplaire de contrÃ ´le : (numÃ ©ro, date, bureau et pays de dÃ ©livrance)  Estratto dell esemplare di controllo : (numero, data, ufficio e paese di emissione)  Uittreksel uit controle-exemplaar : (Nummer, datum , kantoor en land van afgifte). divided consignment shall carry out, or cause to be carried out under its responsibility, the control as to the use and/or destination provided for or prescribed . It shall return the extracts endorsed in accordance with Article 12 (4) to the office of departure of the initial consignment.' 4. (a) Article 17 is hereby repealed . (b) the heading which precedes Article 17 is deleted . 5 . Article 36 and the immediately preceding subheading are replaced by the following : 'General provisions relating to carriage by rail Article 36 Formalities under the Community transit proce ­ dure shall be simplified in accordance with the provisions of Articles 37 to 50 and 51 to 53 relating to the carriage of goods by railway authori ­ ties under cover of an International Consignment Note (CIM) or International Express Parcels Consignment Note (TIEx).' 6 . Article 42 (2) is replaced by the following : '2 . With respect to goods referred to in Article 1 (2) of Regulation (EEC) No 222/77, the office of departure shall indicate on sheet Nos 1 , 2 and 3 of the International Consignment Note that the goods to which that document refers are carried under the external Community transit procedure . The symbol Tl shall accordingly be clearly shown in box 25.' 7. Subparagraph (a) of Article 50 is replaced by the following : '(a) the symbol required under Article 42 (2) shall be entered on sheet Nos 2, 3 and 4 of the International Express Parcels Consignment Note 8 . The following is inserted after Article 50 : PROVISIONS RELATING TO GOODS CARRIED IN LARGE CONTAINERS General Article 50a Formalities under the Community transit proce ­ dure shall be simplified in accordance with Arti ­ cles 50b to 52 and 53 (3) and (4) for the carriage of goods which the railway authorities effect by means of large containers, using transport under ­ takings as intermediaries and making use of Transfer Notes of a type specially devised to be used as a Community transit document and referred to for the purpose of this Regulation as 5. The office where the division takes place shall state on the initial Control Copy T No 5 that the form has been divided. It shall do this by entering one of the following statements in the 'control of use and/or destination ' box :  (number) extracts issued  copies atta ­ ched  (antal) udstedte udskrifter  kopier vedfÃ ¸jet  (Anzahl) AuszÃ ¼ge ausgestellt  Durch ­ schriften liegen bei  (nombre) extraits dÃ ©livres  copies ci-jointes  (numero) estratti rilasciati  copie alle ­ gate  (aantal) uittreksels afgegeven  kopieÃ «n bijgevoegd The initial Control Copy T No 5 shall be returned without delay to the office of departure accompanied by the copies of the extracts issued. 6 . The originals of the extract Control Copies T No 5 shall, together with the document relating to the procedure used, accompany each part of the divided consignment. 7. The competent customs office in the Member State of destination of the parts of the 15. 4. 80 Official Journal of the European Communities No L 97/23 5. sheet for the national representative of the transport undertaking in the station of departure ; 6 . sheet for the consignor. Each sheet of the Community Transit Transfer Note, with the exception of sheet No 3A, shall have a green band approximately four centime ­ tres wide along its right hand edge . Article 50c The Community Transit Transfer Note used by the transport undertaking shall be treated as equiv ­ alent to : (a) a Tl declaration or document, as the case may be, for goods referred to in Article 1 (2) of Regulation (EEC) No 222/77 ; (b) a T2 declaration or document, as the case may be, for goods referred to in Article 1 (3) of the aforementioned Regulation . 'Community Transit Transfer Note . These opera ­ tions include, whereas appropriate, the dispatch of consignments by transport undertakings using methods of transport other than the railway, in the country of consignment to the railway station of departure in that country and in the country of destination from the railway station of arrival in that country and any transport by sea in the course of the movement between these two stations. Article 50b For the purposes of Article 50a to 52 and 53 (3) and (4) : 1 . "transport undertaking" means an undertaking constituted by the railway authorities as a corporate entity of which they are members, such undertaking being set up for the purpose of carrying goods by means of large containers under cover of Transfer Notes ; 2. 'large container' means a device for the carriage of goods that is :  permanent in nature,  specially designed to facilitate the carriage of goods, without intermediate reloading, by one or more means of transport,  designed for easy attachment and/or handling,  designed in such a way that it can be prop ­ erly sealed when the application of Article 50j requires this ,  of a size such that the area bounded by the four lower external angles is not less that 7 m2 ; 3 . "Community Transit Transfer Note" means the document which comprises the contract of carriage by which the transport undertaking arranges for one or more large containers to be carried from a consignor to a consignee in international transport . The Community Transit Transfer Note must be serially numbered in the top right hand corner to enable it to be identified . This number must be made up of six digits , three of which precede and three of which follow the letters TR. The Community Transit Transfer Note shall consist of the following sheets, in numerical order : 1 . sheet for the head office of the transport undertaking ; 2 . sheet for the national representative of the transport undertaking in the station of destination ; 3A. sheet for the customs ; 3B. sheet for the consignee ; 4. sheet for the head office of the transport undertaking ; Article 50a 1 . In each Member State the transport under ­ taking shall , for purposes of control, make avail ­ able to the customs authorites through the medium of its national representative or represen ­ tatives the records held at its accounting office or offices or at those of its national representative or representatives . 2 . At the request of the customs authorities, the transport undertaking or its national represen ­ tatative or representatives shall communicate to them forthwith any documents, accounting records or information relating to carriage opera ­ tions already completed or still being undertaken of which those authorities consider they should be informed . 3 . The transport undertaking or its national representative or representatives shall inform : (a) the customs office of destination of any Community Transit Transfer Note sheet 1 of which has been sent to it without a customs stamp ; (b) the customs office of departure of any Community Transit Transfer Note sheet 1 of which has not been returned to it and in respect of which it has been unable to ascer ­ tain that the consignment has either been presented in proper fashion to the customs office of destination or been exported from the Community to a third country under the provi ­ sions of Article 501 . No L 97/24 Official Journal of the European Communities 15. 4. 80 Movement of goods between Member States Article 50i Article 50e 1 . For the carriage of goods as referred to in Article 50a accepted by the transport undertaking in a Member State, the railway administration of that Member State shall be the principal . 2 . For the carriage of goods as referred to in Article 50a accepted by the transport undertaking in a third country, the railway administration of the Member State by way of which the goods enter the Community shall be the principal . 1 . Where a carriage operation starts and is to end within the Community, the Community Transit Transfer Note shall be produced at the office of departure . 2. In the case of goods referred to in Article 1 (2) of Regulation (EEC) No 222/77, the office of departure shall indicate on sheet Nos 2, 3A and 3B of the Community Transit Transfer Note that the goods to which it refers are carried under the external Community transit procedure . Article 5Of Where customs formalities have to be carried out during carriage by means other than rail to the station of departure or from the station of destina ­ tion only one large container may be covered by each Community Transit Transfer Note . The symbol Tl shall accordingly be clearly shown in the box for customs use of sheet Nos 2, 3A and 3B of the Community Transit Transfer Note . Article 50g The transport undertaking shall ensure that consignments carried under the Community transit procedure are identified by labels marked "Douane / Zoll / Dogana / Customs / Told". The labels shall be affixed to the Community Transit Transfer Note and to the large container or containers concerned . 3 . Where one or more of the large containers carried under cover of a Community Transit Transfer Note contain goods referred to in Article 1 (2) of Regulation (EEC) No 222/77 and where the other large container or containers contain only goods referred to in Article 1 (3) of that Regu ­ lation , a reference to the large container or containers containing the goods referred to in Article 1 (2) of the said Regulation shall be made by the office of departure in the box for customs use of sheet Nos 2, 3A and 3B of the Community Transit Transfer Note , opposite the symbol Tl . 4. All sheets of the Community Transit Transfer Note shall be returned to the party concerned . Article 5Oh Where a contract of carriage is modified so that :  a carriage operation which was to end outside the Community ends within the Community,  a carriage operation which was to end within the Community ends outside the Community, the transport undertaking shall not carry out the modified contract except with the prior agree ­ ment of the office of departure . Where the contract of carriage is modified so that the carriage operation ends within the Member State of departure, the modified contract shall be carried out subject to conditions to be determined by the customs authorities of that Member State . In all other cases, the transport undertaking may carry out the modified contract ; it shall forthwith inform the office of departure of the modification made . 5 . Each Member State may provide that goods referred to in Article 1 (3) of Regulation (EEC) No 222/77 may, under conditions which it shall lay down , be placed under the internal Community transit procedure without it being necessary to produce to the office of departure the Community Transit Transfer Note relating to those goods . Production of the said Transfer Note may not, however, be waived in the case of goods in respect of which the provisions of Title III are to apply. 6 . The Community Transit Transfer Note shall be produced to the customs office  hereinafter referred to as the office of destination  at which 15. 4. 80 Official Journal of the European Communities No L 97/25 a declaration is made with a view to the goods in question being entered for home use or placed under some other customs procedure. Article 50j Identification of goods shall be ensured in accor ­ dance with Article 18 of Regulation (EEC) No 222/77. However, in cases where , under the provi ­ sions of Article 50 i (5), the Community Transit Transfer Note is not produced to the office of departure, the customs, having regard to the iden ­ tification measures taken by the railway authori ­ ties, shall not normally seal the large containers. If customs seals are affixed, the box for customs use on sheet Nos 3A and 3B of the Community Transit Transfer Note shall be noted accordingly. Article 50k 1 . The transport undertaking shall forward to the customs office of destination sheet Nos 1 , 2 and 3A of the Community Transit Transfer Note. 2. The office of destination shall without delay return sheet Nos 1 and 2 to the transport under ­ taking after stamping them and shall retain sheet No 3A. Carriage of goods to or from third countries Article 501 1 . Where a carriage operation starts within the Community and is to end outside the Commu ­ nity, the provisions of Article 50 i ( 1 ) to (5) and 50 j shall apply. 2. The customs office responsible for the fron ­ tier station through which the goods leave the territory of the Community shall act as the office of destination . 3 . No formalities need be carried out at the office of destination . Article 50m 1 . Where a carriage operation starts outside the Community and is to end within the Community, the customs office responsible for the frontier station through which the goods enter the Community shall act as the office of departure . No formalities need be carried out at the office of departure. 2. The customs office to which the goods are presented shall act as the office of destination . The formalities provided for in Article 50k shall be carried out at the office of destination . Article 5On 1 . Where a carriage operation starts and is to end outside the Community, the customs offices which are to act as the office of departure and the office of destination shall be those referred to in Article 50m ( 1 ) and Article 501 (2) respectively. 2 . No formalities need be carried out at the offices of departure or of destination . Article 50o Goods carried according to the arrangements referred to in Article 50m ( 1 ) or Article 50n ( 1 ) shall be considered as moving under the external Community transit procedure unless there is produced a movement certificate DD3 or an internal Community transit document T2L completed in such a way as to establish the Community nature of the goods concerned.' 9 . Article 51 is replaced by the following : Article 51 1 . The railway authorities shall , for the purpose of compiling transit statistics, supply the depart ­ ment responsible for the external trade statistics in the Member State of departure with the neces ­ sary information regarding each Community transit operation in respect of which they have acted as principals by virtue of Articles 39 and 50e. 2. Until such time as a Community procedure has been introduced for the purposes of the imple ­ mentation of paragraph 1 and transmissions of the information to the departments responsible for external trade statistics in the Member States, other than the Member State of departure, whose territory is crossed during any Community transit operation , each Member State shall determine the method whereby the national railway authorities are to supply the necessary information to the responsible national department. 3 . In the case of carriage operations effected by means of large containers as referred to in Article 50a to 50o, each Member State may stipulate that the information to be provided by virtue of para ­ graphs 1 and 2 shall relate also to carriage by road, within the said Member State, to the station of departure or from the station of destination ; such information should include mention of any transhipment carried out in connection with such carriage operations . 4 . The railway authorities may not, for the purpose of applying paragraphs 1 , 2 and 3, require the consignor to supply any further infor ­ mation in addition to the information shown on the International Consignment Note, the Interna ­ tional Express Parcels Consignment Note or the Community Transit Transfer Note except for the names of the countries of consignment and of destination of the goods carried .' No L 97/26 Official Journal of the European Communities 15. 4. 80 The authorized consignor shall complete that box by indicating the date of consignment of the goods and must give the declaration a number in accordance with the rules to that effect in the authorization .' 1 2. Article 68 is replaced by the following : 4Article 68 1 . When production of the Community transit declaration at the office of departure is not required in respect of goods referred to in Article 1 (2) of Regulation (EEC) No 222/77, which are to be dispatched under cover of an International Consignment Note, an International Express Parcels Consignment Note, or a Community Transit Transfer Note, in accordance with the provisions of Articles 36 to 53, the customs authorities shall take the necessary measures to ensure that sheet Nos 1 , 2 and 3 of the Interna ­ tional Consignment Note, sheet Nos 2, 3 and 4 of the International Express Parcels Consignment Note or sheet Nos 2, 3A and 3B of the Commu ­ nity Transit Transfer Note bear the symbol "Tl ". 2. When goods carried under the provisions of Articles 36 to 53 are intended for an authorized consignee, the customs authorities may provide that, by way of derogation from Articles 62 (2) and 65 ( 1 ) (b), sheet Nos 2 and 3 of the Interna ­ tional Consignment Note, sheet Nos 2 and 4 of the International Express Parcels Consignment Note or sheet Nos 1 , 2 and 3A of the Community Transit Transfer Note are to be delivered direct by the railway authorities or by the transport under ­ taking to the office of destination .' 13 . The following Section shall be inserted in Title IV : 10 . Article 53 is replaced by the following : 'Article 53 1 . The provisions of Articles 36 to 50 shall not preclude the use of the procedure provided for in Regulation (EEC) No 222/77, in which case Arti ­ cles 38 and 40 shall nevertheless apply. 2 . In addition, sheet No 2 of the International Consignment Note or of the International Express Parcels Consignment Note shall be produced at one of the customs offices for the different stations involved in the Community transit operation . That customs office shall stamp the document presented after ascertaining that carriage of the goods is covered by one or more Community transit documents . 3 . The procedure laid down in Regulation (EEC) No 222/77 may not be used when the prov ­ isions of Articles 50a to 50o are applied . 4 . Where a Community transit operation is effected under cover of a Community Transit Transfer Note in accordance with the provisions of Articles 50a to 50o, the International Consign ­ ment Note used for the operation shall be excluded from the scope of Articles 36 to 50, 51 to 52 and 53 ( 1 ) and (2). The International Consignment Note shall bear a clear reference in box 32 to the Community Transit Transfer Note. This reference must comprise the words 'Transfer Note" followed by the serial number.' 11 . Article 58 ( 1 ) is replaced by the following : ' 1 . The authorization shall stipulate that the box to be used for the registration of declaration on the front of the Community transit declaration form shall : 'SECTION III SIMPLIFICATION OF FORMALITIES APPLI ­ CABLE TO CERTAIN GOODS Provisions relating to motorized road vehicles (a) be stamped in advance with the stamp of the office of departure and be signed by an official of that office ; or (b) be stamped by the approved consignor with a special metal stamp approved by the customs authorities and conforming to the specimen shown in Annex XV. The imprint of the stamp may be pre-printed on the forms where the printing is entrusted to a printing works approved for that purpose. Article 68a Without prejudice to the provisions applicable to the temporary importation of road vehicles, the provisions of the Treaty establishing the European 15. 4. 80 Official Journal of the European Communities No L 97/27 Economic Community regarding the free circula ­ tion of goods shall apply to all motorized road vehicles registered in a Member State of the Community : (a) provided that they are accompanied by their registration plates and documents and that the registration particulars shown on the registra ­ tion documents and plates clearly establish the Community nature of the goods ; (b) in other cases, if an internal Community transit document is produced . Article 68b The formalities of the Community transit proce ­ dure shall not be compulsory for the dispatch of a motorized road vehicle registered in a Member State of the Community which is returned to this Member State by means other than its own power provided that it satisfies the conditions laid down in Article 68a (a). Provisions relating to certain packings Article 68c 1 . The formalities of the Community transit procedure shall not be compulsory for the dispatch of the packings defined in paragraph 3 below which can be identified as belonging to a person established in a Member State and which are being returned empty after use from another Member State , provided that they are declared as Community goods and that there is no doubt as to the accuracy of that declaration . 2 . The provisions of the Treaty establishing the European Economic Community relating to the free movement of goods shall apply to packing which , pursuant to paragraph 1 , are carried without the formalities of the Community transit procedure . 3 . The simplification provided for in paragraph 1 shall be granted for receptacles, packings, pallets and other similar equipment used for the carriage of goods consigned within the Commu ­ nity, excluding those containers which are defined in Article 1 (b) of the Geneva Customs Convention on Containers of 18 May 1956.' 14. Article 77 (2) is replaced by the following : '2. Not later than on consignment of the goods, the authorized consignor shall complete the form T2L and sign it . In addition , he shall enter in the space reserved for the customs certifi ­ cate the name of the responsible customs office, the date of completion of the document, such particulars of export documentation as are required by the Member State of exportation and the words "simplified procedure".' 15. Annex XIII shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1981 . However, points 3 and 13 of Article 1 shall enter into force on 1 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 April 1980 . For the Commission £tienne DAVIGNON Member of the Commission No L 97/28 Official Journal of the European Communities 15. 4. 80 ANNEX 'ANNEX XIII LIST OF GOODS WHICH WHEN TRANSPORTED GIVE RISE TO AN INCREASE IN THE FLAT-RATE GUARANTEE (Article 24 (3)) i 2 3 CCT heading No Description Quantity corresponding to the standard amount of 7 000 EUA 02.01 All 02.06 C I a) 16.02 B III b) 1 aa) Meat of bovine animals 5 000 kg 04.02 Milk and cream, preserved, concentrated or sweetened 5 000 kg 04.03 Butter 3 000 kg 04.04 Cheese and curd 5 000 kg 09.01 A I Coffee unroasted 5 000 kg 09.01 All Coffee roasted 3 500 kg ex 21.02 A Coffee extracts and essences 1 200 kg 09.02 Tea 3 500 kg ex 21.02 B Tea extracts and essences 1 200 kg 21.07 G V to IX Other food preparations , not elsewhere specified or included, containing 18 % or more of milk fats 5 000 kg 22.05 A Sparkling wine 20 hi 22.06 Vermouth and similar wines 20 hi 22.08 B 22.09 A Ethyl alcohol , undenatured 10 hi ex 22.09 Alcoholic beverages 20 hi 24.02 A Cigarettes 1 25 000 pieces ex 24.02 B Cigarillos 1 25 000 pieces ex 24.02 B Cigars 50 000 pieces 24.02 C Smoking tobacco 1 000 kg ex 27.10 Petrol , gas-oil 400 hi ex 33.06 A II Perfumes and toilet water 10 hl'